REDMANN, Judge,
dissenting in part.
The only objective evidence of injury that surgeon Dr. Barial found was “a small abrasion over . . . the upper third of the shin below the left knee” and “swelling over the lateral aspect of the left elbow”. (The swelling must have been minimal, since orthopedist Dr. Brown found none, although Dr. Barial said it continued to the time of trial.)
The award of $3,500 general damages is beyond the range of discretion of the trier of fact. The upper limit of that range approximates $1,000, to which we should reduce the award.